Citation Nr: 1645505	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a scar from stitches on the scalp.

2.  Entitlement to an initial rating greater than 30 percent for migraine headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Mark R. Lippmann, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted, in pertinent part, the Veteran's claim of service connection for migraine headaches, assigning a 30 percent rating effective April 17, 2013, and denied his claim of service connection for a scar from stitches on the scalp (which was characterized as scar from stitches).  The Veteran disagreed with this decision in January 2014.  He perfected a timely appeal in August 2014.  A videoconference Board hearing was held at the RO in May 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In November 2014, August 2015, and April 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for a videoconference Board hearing.  As noted above, this hearing was held in May 2016 at the AOJ.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected migraine headaches.  It appears that the Board previously took jurisdiction of the Veteran's TDIU claim as part of his higher initial rating claim for migraine headaches.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for anxiety, including as due to service-connected migraine headaches, has been raised by statements made on the record at the Veteran's videoconference Board hearing in May 2016.  To date, the AOJ has not adjudicated this claim.  Thus, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9 (2015).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran does not experience a scar from stitches on his scalp which is attributable to active service.

2.  The record evidence demonstrates that, effective March 23, 2015, the Veteran's service-connected migraine headaches are manifested by continuing complaints of very frequent prostrating attacks of migraines which occur at least 4 times weekly with constant head pain, pulsating or throbbing head pain, nausea, vomiting, sensitivity to light and sound, aura, vision changes and blurred vision, and extremely sharp pain which occurs in the morning lasting 2-4 hours at a time, and very severe symptoms which occur 4 times a month lasting 12 hours at a time.

3.  Service connection currently is in effect for migraine headaches, evaluated as 30 percent disabling effective April 17, 2013, and as 50 percent disabling effective March 23, 2015; the Veteran's combined disability evaluation for compensation is 50 percent effective March 23, 2015.

4.  The record evidence does not show that the Veteran is precluded from securing or following a substantially gainful occupation solely by reason of his service-connected migraine headaches.


CONCLUSIONS OF LAW

1.  A scar from stitches on the scalp was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for an initial 50 percent rating effective March 23, 2015, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2015).

3.  The criteria for a TDIU due exclusively to service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by a letter dated in March 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This letter notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  This letter informed the Veteran to submit medical evidence showing that his claimed disability is related to active service, showing that his service-connected disability had worsened, and demonstrating that he was entitled to a TDIU.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.

VA also complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  Although the Veteran currently is in receipt of Social Security Administration (SSA) disability benefits, SSA has informed VA that his SSA records were destroyed pursuant to a records retention schedule and are no longer available for review.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed scar and active service, the current nature and severity of his service-connected migraine headaches, and the impact of his service-connected migraine headaches on his employability.  These examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claim

The Veteran contends that he incurred a scar from stitches on his scalp during active service.  He specifically contends that he fell during active service and was treated with stitches on his scalp.  He also contends that he developed a scar on his scalp as a result of these in-service stitches.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id., at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because a scar from stitches on the scalp is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a scar from stitches on the scalp.  The Veteran has asserted that, following an in-service injury, he received stitches on his scalp and subsequently developed a scar from these stitches.  Despite the Veteran's assertions to the contrary, the record evidence does not indicate that he received stitches on his scalp during service or developed a scar as a result of these stitches which is attributable to active service or any incident of service.  For example, the Veteran's service treatment records show no complaints of or treatment for a scar from stitches on the scalp at any time during the Veteran's active service.  These records show instead that the Veteran's scalp was normal clinically at his enlistment (or pre-induction) physical examination in November 1959.  The Veteran denied all relevant pre-service medical history.  

In an undated outpatient treatment record included in the Veteran's service treatment records, it was noted that he had been found unconscious in the restroom (or head).  "He does not know what happened."  The Veteran complained of headaches "but is oriented."  He reported a history of "'falling out' spells in [the] past since [an] early age."  He was not incontinent of urine or feces.  Physical examination showed his head, eyes, ears, nose, and throat were "ok," pupils equal, round, and reactive to light and accommodation, hyper-reactive but symmetrical deep tendon reflexes, and a small bump on the right occipital area.  The impression was simple syncope versus convulsive disorder.

The Veteran denied all relevant in-service medical history at his separation physical examination in August 1961 prior to his separation from service in February 1962.  His scalp was normal clinically.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Although the Board notes that the Veteran sustained a small bump on his head during active service, the post-service evidence also does not support finding that he experiences any current disability due to this apparent in-service injury which resulted in a scar from stitches on the scalp.  The post-service evidence also does not indicate that the Veteran has complained of or been treated for a scar from stitches on his scalp at any time since his service separation.  For example, VA headaches Disability Benefits Questionnaire (DBQ) in September 2013 and in March 2015 found no scars on physical examination of the Veteran.  

The Veteran testified at his May 2016 Board hearing that, after falling in a bathroom aboard ship during active service and hitting his head, he was hospitalized for 2 days aboard a hospital ship.  He also testified that he had incurred scars on his scalp which required stitches while on a plane to Japan after he hit his head.  See Board hearing transcript dated May 31, 2016, at pp. 11.  The Veteran also testified that he still had a scar on his head because his hair would not grow in the location of the scar.  Id., at pp. 12-13.

The Veteran contends that he experiences current disability due to a scar from stitches on his scalp.  The record evidence does not support his assertions regarding in-service incurrence of a scar from stitches on his scalp, a continuity of symptomatology since service separation, or the existence of any current disability due to a scar from stitches on the scalp which could be attributed to active service.  The Board notes in this regard that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a scar from stitches on the scalp at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Board again acknowledges that the Veteran had a bump on his scalp at some point during active service, there is no evidence of a scar from stitches on the scalp at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for a scar from stitches on the scalp.  In summary, the Board finds that service connection for sinus problems is not warranted.

In making this determination, the Board has considered the lay statements submitted in support of this claim which assert that the Veteran incurred a scar from stitches on the scalp during active service.  The Veteran is certainly competent to report as to his symptomatology and history.  However, the Board finds that the examination conducted by a medical professional is more probative than the Veteran's assertions.  The examiner has specialized medical training, experience, and eduction that the Veteran is not shown to have.  As such, the examiner's findings with regard to whether the Veteran has a scar that results from stiches on his scalp are more probative than the Veteran's statements.  

Higher Initial Rating Claim

The Veteran contends that his service-connected migraine headaches are more disabling than currently (and initially) evaluated.  He specifically contends that this disability results in frequent completely prostrating migraine headaches which require him to lie down in a dark room for relief.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected migraine headaches currently are evaluated as 30 percent disabling effective April 17, 2013, under 38 C.F.R. § 4.124a, DC 8100 (migraines).  See 38 C.F.R. § 4.124a, DC 8100 (2015).  A 30 percent rating is assigned under DC 8100 for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Factual Background and Analysis

The Board finds that the evidence supports assigning an initial 50 percent rating effective March 23, 2015, for the Veteran's service-connected migraine headaches.  The Veteran contends that his service-connected migraine headaches are more disabling than currently (and initially) evaluated.  The Board agrees, finding that the record evidence demonstrates an objective worsening of the symptomatology attributable to this disability effective March 23, 2015 (the date of a VA examination showing increased symptomatology).  The Board notes initially that, prior to March 23, 2015, the evidence supported the assignment of an initial 30 percent rating under DC 8100 for service-connected migraine headaches.  See 38 C.F.R. § 4.124a, DC 8100.  The Veteran's symptomatology due to his migraine headaches noted on VA examination in September 2013 included characteristic prostrating attacks which occurred 4 times a week.

In a July 2014 letter, P.C., M.D., stated, "[The Veteran] has chronic migraines which require sumatriptan for treatment.  The migraines last 2-3 hours at times...The migraine frequency is 10-12 headaches per month."

On VA headaches DBQ on March 23, 2015, the Veteran's complaints included headache pain which he rated as 7-9/10 on a pain scale (with 10/10 being the worst imaginable pain) which was sharp, typically occurred in the morning, occurred 4 times a week lasting 2-4 hours at a time, with more severe symptoms occurring 4 times a month lasting 12 hours at a time.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's headache pain began in the left temporal region "and does not travel."  His typical headache pain was located on only one side of his head.  His headache symptoms also included "vice-like" throbbing, light and sound sensitivity, nausea, vision changes and blurred vision, aura with sinus pain, and vomiting.  He reported prostrating attacks 4 times a month lasting 12 hours at a time.  "[The] Veteran reports that he is fearful of leaving the house due to the possibility of developing a migraine."  The Veteran was prescribed sumatriptan 100 mg as needed to treat his migraines.  He also had acupuncture once every 3 weeks which "helps relieve the headaches."  The VA examiner stated that the Veteran experienced characteristic prostrating attacks of migraine/non-migraine headache pain but did not experience very prostrating and prolonged attacks of migraine/non-migraine headache pain productive of severe economic inadaptability.  The impression was migraine headaches with "residuals as noted."  The VA examiner stated, "[T]he DBQ does not adequately describe the frequency/severity of the headaches."

In an addendum opinion to the March 2015 headaches DBQ, the VA examiner stated that the Veteran's migraine attacks were very frequent (4 times weekly) but the "typical headache is not completely prostrating or prolonged."  This examiner also stated that the Veteran's "prostrating headaches occur 4 [times] monthly."

The Veteran testified at his May 2016 Board hearing that he experienced migraine headaches at least 4 days a week.  He also testified that he experienced completely prostrating attacks at least 4-5 times a month where his migraine headaches lasted all day long and he was unable to eat.  He testified further that his migraines required him to lay down in a dark room "with a wet towel over [his] forehead."  See Board hearing transcript dated May 31, 2016, at pp. 3-4.  The Veteran also testified further that, during his most severe migraine headaches, he really was not able to function for most of the day.  Id., at pp. 5-6.

The Board finds that the record evidence (in this case, VA headaches DBQ) supports the assignment of an initial 50 percent rating effective March 23, 2015, for the Veteran's service-connected migraine headaches.  The examination results obtained on VA headaches DBQ conducted on March 23, 2015, clearly show that the symptomatology associated with the Veteran's service-connected migraine headaches had worsened.  He experienced attacks of migraine pain several times a week lasting several hours at a time and several times a month lasting up to 12 hours at a time.  His headache symptoms included "vice-like" throbbing, light and sound sensitivity, nausea, vision changes and blurred vision, aura with sinus pain, and vomiting.  He also was afraid to leave his house because he might experience a prostrating migraine attack while he was away from home.  Critically, the March 2015 VA examiner found that "the DBQ does not adequately describe the frequency/severity of the headaches" experienced by the Veteran.  This finding persuasively suggests that, although the VA examiner checked a box indicating that the Veteran did not experience very prostrating and prolonged attacks of migraine/non-migraine headache pain productive of severe economic inadaptability, the symptomatology associated with his service-connected migraine headaches is more disabling than currently (and initially) evaluated.  This finding also is in accord with the Veteran's persuasive Board hearing testimony that the symptomatology associated with his service-connected migraine headaches had worsened considerably and resulted in very frequent completely prostrating attacks which left him unable to function during the most severe attacks.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 50 percent rating effective March 23, 2015, for migraine headaches have been met.  See also 38 C.F.R. § 3.102.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected migraine headaches.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected migraine headaches.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected migraine headaches is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that, effective March 23, 2015, the Veteran experienced very frequent prostrating and prolonged attacks of migraines as a result of his service-connected migraine headaches such that an initial 50 percent rating is warranted as of this date.  In other words, the higher initial 50 percent scheduler rating assigned effective March 23, 2015, for the Veteran's service-connected migraine headaches in this decision is supported by the medical evidence demonstrating the severe symptomatology attributable to this disability as of this date.  The Board also notes that service connection only is in effect for migraine headaches.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.



TDIU Claim

The Veteran essentially contends that he is unemployable solely as a result of his service-connected migraine headaches.  He also contends that he was forced to retire from his job as a salesman in 1987 as a result of his service-connected migraine headaches and, prior to his retirement, this disability interfered with his employment.

Laws and Regulations

VA will grant a TDIU when the scheduler rating is less than total and the evidence shows that a Veteran is precluded, by reason of a service-connected disability or disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  TDIU benefits may be granted when it is established that the service-connected disability or disabilities, standing alone, prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to a TDIU due exclusively to service-connected migraine headaches.  The Veteran contends that his service-connected migraine headaches forced him to quit his job as a salesman in 1987, interfered with his job prior to him quitting work, and have rendered him unemployable ever since that time.  The record evidence does not support his assertions regarding the impact of his service-connected migraine headaches on his employability.  It shows instead that, although the Veteran stopped working in 1987 and has not worked since that time, his service-connected migraine headaches do not render him unable to secure and follow a substantially gainful occupation.  As noted elsewhere, in response to a request for the Veteran's SSA records, SSA notified VA in December 2014 that these records had been destroyed pursuant to a records retention schedule and were no longer available for review.  Although it is unfortunate that the Veteran's SSA records are no longer available for review, information provided by SSA shows that the Veteran is in receipt of SSA disability benefits.  The Board notes in this regard that it is not bound by any determination of SSA.  The Board also notes that service connection is in effect only for migraine headaches, evaluated as 30 percent disabling effective April 17, 2013, and as 50 percent disabling effective March 23, 2015 (as discussed above).  The Veteran's combined disability evaluation for compensation is 50 percent effective March 23, 2015.  Thus, he does not meet the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a).

In a September 2013 letter, the Veteran asserted that his service-connected migraine headaches had made it difficult for him to function at his former job.  

On VA headaches Disability Benefits Questionnaire (DBQ) in September 2013, the VA examiner concluded that the Veteran's service-connected migraine headaches impacted his ability to work due to "frequent brief prostrating headaches."

On VA headaches DBQ in March 2015, the VA examiner concluded that the Veteran's service-connected migraine headaches impacted his ability to work because it "can limit activities and concentration when present."  This examiner also opined that the "Veteran appears to be capable of part-time sedentary or semi-sedentary employment - this does not appear to limit generation of substantial income."  

The Veteran testified at his May 2016 Board hearing that, when he experienced a migraine, he was not able to function for most of the day.  See Board hearing transcript dated May 31, 2016, at pp. 5-6.  He also testified that he stopped working in 1987 and began receiving Social Security disability because he could no longer work due to his disabilities.  He testified further that, prior to quitting his job, his former employer had accommodated his migraines.  Id., at pp. 7.

The Veteran contends that his service-connected migraine headaches - the only disability for which service connection is in effect - forced him to quit his job in 1987 and preclude his employability.  The record evidence does not support his assertions regarding the impact of his service-connected migraine headaches on his employability.  It shows instead that, although his service-connected migraine headaches impacted his employability due to "frequent brief prostrating headaches" (as the VA examiner noted in September 2013), the Veteran is "capable of part-time sedentary or semi-sedentary employment" (as a different VA examiner noted in March 2015).  These opinions concerning the impact of the Veteran's service-connected migraine headaches on his employability were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds it highly significant that, although the September 2013 VA examiner found that the Veteran's "frequent brief prostrating headaches" impacted his employability, this symptomatology from his service-connected migraine headaches did not preclude his employability.  The Board also finds that the evidence suggests that the Veteran still could be employed at least part-time doing sedentary or semi-sedentary work despite the existence of his service-connected migraine headaches.  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a TDIU.  In summary, the Board finds that the evidence does not support granting a TDIU due exclusively to the Veteran's service-connected migraine headaches.


ORDER

Entitlement to service connection for a scar from stitches on the scalp is denied.

Entitlement to an initial 50 percent rating effective March 23, 2015, for migraine headaches is granted.

Entitlement to a TDIU due exclusively to service-connected migraine headaches is denied.



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


